Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.316 Filed 08/23/21 Page 1 of 23




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

        VALVOLINE, LLC, ET AL.,

                Plaintiffs,
                                                      Case No. 20-cv-10044
                     v.
                                                   U.S. DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
     FRANKS OIL KING, INC., ET AL.,

            Defendants.
   ______________                      /

 AMENDED OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION
              FOR DEFAULT JUDGMENT [#18]

                                  I. INTRODUCTION
      Plaintiffs Valvoline LLC and Valvoline Licensing and Intellectual Property

LLC (collectively, “Plaintiffs”) bring this motion for default judgment against

Defendants Franks Oil King, Inc., d/b/a Frank’s Oil King and/or as Quick Oil Auto

Repair; Franks Oil Center, Inc. d/b/a Frank’s Oil King and/or as Quick Oil Auto

Repair, and Fadi Hachem a/k/a Frank Hachem (collectively, “Defendants”). See

ECF No. 1. Plaintiffs request damages and a permanent injunction after Defendants

failed to pay for motor oil delivery and continued to display a Valvoline Mark at

their facilities after termination of the contract between the parties. Plaintiffs bring

various federal and state claims, including trademark infringement, false advertising,

and breach of contract.



                                           1
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.317 Filed 08/23/21 Page 2 of 23




      Presently before the Court is Plaintiffs’ Motion for Default Judgment, filed on

May 20, 2020. ECF No. 56. Defendants have failed to file an answer or otherwise

defend this matter. A hearing on Plaintiffs’ Motion was held on October 21, 2020.

For the reasons discussed herein, the Court will GRANT Plaintiffs’ Motion [#18].

                            II. FACTUAL BACKGROUND

      Plaintiffs are producers and distributors of “premium-branded automotive,

commercial and industrial lubricants and automotive chemicals,” all offered under

the broad Valvoline brand. ECF No. 1, PageID.3. Plaintiffs franchise various oil

change facilities around the nation, including in Detroit, Michigan. Id. at PageID.4.

With prior authorization and agreement, these facilities may utilize one of

Valvoline’s many registered U.S. trademarks, some of which are visually displayed

within Plaintiffs’ Complaint. See id. at PageID.4-5.

      One of Valvoline’s licensed distributors is Vesco Oil Corporation (“Vesco”).

Id. at PageID.5. Plaintiffs state that Vesco and Defendant Frank’s Oil King entered

into an Equipment Loan Agreement (“Agreement”) on April 3, 2017. ECF No. 5-1,

PageID.34. The Agreement was signed by Defendant Hachem on behalf of Frank’s

Oil King. Id. The Agreement provided that Defendants would borow certain

equipment (“Equipment”) from Vesco, including tanks, pumps, and hoses typically

utilized by oil change facilities. See id. The Agreement also provided that failure

to pay for products could result in termination of the Agreement and that, upon


                                          2
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.318 Filed 08/23/21 Page 3 of 23




termination, Defendants should make the Equipment available for pick up and

return. ECF No. 1, PageID.6-7. Plaintiffs note that Vesco assigned both its rights

under the Agreements and its title to the Equipment to Valvoline once the Agreement

was signed. Id.

      Plaintiffs allege that it delivered motor oil to Defendants on September 28,

2018, but that Defendants failed to pay the amount due provided on the invoice

(“Invoice”). ECF No. 5-2, PageID.38. Additionally, Plaintiffs state that Defendants

acquired another facility in 2019, Quick Oil Auto Repair, wherein they continued to

use a Valvoline trademark without Plaintiffs’ authorization. ECF No. 1, PageID.8.

Photographs of the Defendants’ facilities with signage containing the Valvoline

marks are included within Plaintiffs’ Complaint. See id. at PageID.8-9. While

Plaintiffs sent various letters demanding Defendants cease their conduct and

providing notice of the Agreement’s termination, Plaintiffs state that the Defendants

have failed to remove the Valvoline marks, pay the Invoice, return the Equipment,

or otherwise respond in any manner. Id. at PageID.11.

      Plaintiffs therefore commenced the instant action against Defendants on

January 7, 2020. ECF No. 1. Plaintiffs bring ten claims against Defendants,

including three counts under the Lanham Act and state law claims for unfair

competition, breach of contract, unjust enrichment, and replevin. Id. Defendants




                                          3
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.319 Filed 08/23/21 Page 4 of 23




failed to file an answer or otherwise defend this matter in accordance with Federal

Rule of Civil Procedure 12.

      On April 6, 2020, Plaintiffs filed a request for the Clerk’s Entry of Default

against each Defendant. ECF No. 12. The Clerk entered a Default as to each

Defendant on that same day. ECF Nos. 14, 15, 16. On May 20, 2020, Plaintiffs

filed the present Motion, asking this Court to enter a default judgment in its favor

and to find that Plaintiffs are entitled to (1) the return of the relevant Equipment in

Defendants’ possession; (2) damages; (3) reasonable expenses, including attorneys’

fees; and (4) injunctive relief enjoining Defendants from using any Valvoline marks

or otherwise taking action that would associate Defendants’ business with the

Valvoline brand. ECF No. 18, PageID.56-58. Defendants did not file a response to

the Motion.

                               III. LEGAL STANDARD

      Rule 55 of the Federal Rules of Civil Procedure governs entry of judgment by

default. In order to obtain judgment by default, the proponent must first request the

Clerk’s entry of default pursuant to Rule 55(a). Once a default has been entered by

the Clerk, the plaintiff’s well-pleaded allegations are deemed admitted. See, e.g.,

Thomas v. Miller, 489 F.3d 293, 299 (6th Cir. 2007); State Farm Fire and Casualty

Company v. Piron, No. 11-11375, 2011 WL 3625048, at *1 (E.D. Mich. July 28,




                                          4
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.320 Filed 08/23/21 Page 5 of 23




2011). The plaintiff may then file for default judgment by the Clerk or by the court.

FED. R. CIV. P. 55(b).

         When the plaintiff’s complaint alleges damages for a sum certain, the Clerk

“on plaintiff’s request, with an affidavit showing the amount due—must enter

judgment for that amount and costs against a defendant who has been defaulted for

not appearing.” FED. R. CIV. P. 55(b)(1). “In all other cases, the party must apply

to the court for a default judgment.” FED. R. CIV. P. 55(b)(2). A default judgment

may be entered without a hearing unless it is necessary to determine the amount of

monetary damages. Id. The court must exercise “sound judicial discretion” when

determining whether to enter the default judgment.            CHARLES ALAN WRIGHT,

ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE, §

2685 (3d ed. 1988); see also Applebaum v. Target Corporation, No. 11-cv-15035,

2015 WL 13050014, at *1 (E.D. Mich. Sept. 10, 2015); Piron, 2013 WL 1843965,

at *2.

                                     IV. DISCUSSION

         A. Defendant Hachem’s Personal Liability
         As an initial matter, this Court must address the issue of personal liability for

the individual Defendant Hachem. In breach of contract claims, for example, a

plaintiff must plead allegations sufficient to establish entitlement to pierce the

corporate veil and hold an individual personally liable for breach of the corporate


                                             5
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.321 Filed 08/23/21 Page 6 of 23




defendant’s contract. See Dimensional Tech. Int'l, No. 07-CV-14232, 2010 WL

726740, at *3. “Michigan courts will not pierce the corporate veil unless (1) the

corporate entity was a mere instrumentally of another entity or individual; (2) the

corporate entity was used to commit a fraud or wrong; and (3) the plaintiff suffered

an unjust loss.” Id. (quoting Servo Kinetics, Inc. v. Tokyo Precision Instruments Co.

Ltd., 475 F.3d 783, 798 (6th Cir. 2007)).

      During the hearing on this matter, Plaintiffs conceded that its Complaint did

not contain sufficient allegations to pierce the corporate veil or establish Defendant

Hachem’s personal liability on any of the claims. The Court agrees with Plaintiffs’

concession, as Plaintiffs’ allegations are devoid of any detail that might establish

that Defendant Hachem utilized Frank’s Oil King or Quick Oil Auto Repair as

corporate instrumentalities of his personal wrongdoing. Without these allegations,

the Court could not find a basis to disregard the corporate entity and hold Hachem

personally liable for the claims in the instant matter. Compare with Dimensional

Tech. Int'l, No. 07-CV-14232, 2010 WL 726740, at *4.

      Accordingly, only the Defendant corporate entities, Frank’s Oil King and

Quick Oil Auto Repair, will be held jointly and severally liable on the Counts

discussed below.

      B. Infringement and Unfair Competition Claims (Counts I – IV)
      Upon consideration of the Plaintiffs’ factual allegations and claims, the Court

concludes that Plaintiffs have established that Defendants unlawfully utilized the
                                            6
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.322 Filed 08/23/21 Page 7 of 23




Valvoline marks at the oil change facilities in question. Judges in this District have

found that claims under the Lanham Act, including those for trademark infringement

and false designation of origin, as well as claims for unfair competition under

Michigan common law, are all “examined using the same factors, with the likelihood

of confusion being the touchstone of the claims.” Advance Magazine Publishers,

Inc. v. Tinsley, No. 318CV13575RHCSDD, 2019 WL 1285089, at *2 (E.D. Mich.

Mar. 20, 2019) (citing Wynn Oil Co. v. American Way Serv. Corp., 943 F.2d 595,

604-05 (6th Cir. 1991)). In the likelihood of confusion analysis, the Sixth Circuit

provides certain factors a court may consider, including:

      (1) strength of the plaintiff’s mark; (2) relatedness of the goods or services;
      (3) similarity of the marks; (4) evidence of actual confusion; (5) marketing
      channels used; (6) likely degree of purchaser care; (7) the defendant’s intent
      in selecting the mark; and (8) likelihood of expansion of the product line.

Audi AG v. D'Amato, 469 F.3d 534, 542-43 (6th Cir. 2006). A court need not

consider all of the factors; it simply must consider the “ultimate question . . . whether

relevant consumers are likely to believe that the products or services offered by the

parties are affiliated in some way.” AutoZone, Inc. v. Tandy Corp., 373 F.3d 786,

793 (6th Cir. 2004) (quoting Homeowners Group, Inc. v. Home Mktg. Specialists,

Inc., 931 F.2d 1100, 1107 (6th Cir. 1991)) (emphasis omitted).

      Here, the facts in the Complaint clearly establish that there is a high likelihood

that consumers could be led to believe that Valvoline services and products are

offered at both the Frank’s Oil King and Quick Oil Auto Repair facilities. Many of

                                           7
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.323 Filed 08/23/21 Page 8 of 23




Plaintiffs’ registered trademarks have achieved incontestability status, which

provides the “benefit of the strength accorded to a descriptive mark with a secondary

meaning.” FenF, LLC v. Yogabody Nats., LLC, No. 16-13483, 2017 WL 4841440,

at *2 (E.D. Mich. Oct. 26, 2017) (quoting Daddy's Junky Music Stores, Inc. v. Big

Daddy's Family Music Center, 109 F.3d 275, 280 (6th Cir. 1997)) (internal citations

omitted).

        As in FenF, Plaintiffs’ marks have “acquired value and name-brand

recognition” and are meant to represent a certain caliber of goods and services in the

automotive oil and repair space. Id. The record indicates that Defendants are clearly

displaying a Valvoline mark and advertising Valvoline services on their facility

storefront and signage without authorization by Plaintiffs. Defendants, therefore,

have been able to reap the benefits of an unpermitted affiliation with Valvoline,

especially since Defendants “offer the exact same goods and services through their

oil change facilities” as Plaintiffs. ECF No. 58, PageID.70.

        Given these facts, Plaintiffs have established that Defendants’ “improper use

constitutes trademark infringement and is likely to confuse and mislead consumers”

into falsely believing the parties are affiliated. FenF, LLC, No. 16-13483, 2017 WL

4841440, at *2. Additionally, Plaintiffs represented at the hearing that Defendants

have still failed to remove the Valvoline marks from its storefronts as of October 20,

2020.


                                          8
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.324 Filed 08/23/21 Page 9 of 23




      Accordingly, the record supports a finding of likely confusion sufficient to

hold the corporate Defendants liable for willful trademark infringement, false

advertising and false designation of origin, and unfair competition under the Lanham

Act, as well as unfair competition under Michigan common law. 15 U.S.C. §§ 1114,

1125(a)(1)(A)-(B).

      C. Contract and Quasi-Contract Claims (Counts V – X)
      Upon review of the record, the Court also concludes that Plaintiffs have

established that Defendants are in default of the April 2017 Equipment Loan

Agreement and failed to pay for prior products and services rendered by Plaintiffs.

For the breach of contract claims, a plaintiff is required to show the existence of a

valid contract, a breach by the defendants, and resulting damage as a proximate result

of the breach. See Dimensional Tech. Int'l, Inc. v. FA Kellner Software, No. 07-CV-

14232, 2010 WL 726740, at *3 (E.D. Mich. Feb. 24, 2010).

      Plaintiffs’ contract and quasi-contract claims are based on two documents: (1)

the 2017 Agreement, and (2) the Invoice for delivery of 151 gallons of Valvoline

motor oil. ECF No. 1, PageID.6-7. The Court finds that these two documents

established valid contracts between the Plaintiffs and the corporate Defendants.

Because express agreements govern the instant matter, the Court does not need to

imply a contract in equity for Plaintiffs’ alternate unjust enrichment claims.

Dimensional Tech. Int'l, No. 07-CV-14232, 2010 WL 726740, at *4 (“Because the


                                          9
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.325 Filed 08/23/21 Page 10 of 23




Court finds the allegations in the complaint sufficiently allege the existence of a

contract covering the subject matter of the unjust enrichment claim, the Court will

deny [the plaintiff’s] claim for unjust enrichment.”). Counts VIII and IV are

therefore denied.

      As for the first breach of contract claim in Count V, the Agreement provided

that failure to pay for provided equipment or services could result in Plaintiffs’

termination of the Agreement. ECF No. 5-1, PageID.35. Pursuant to the terms of

the Agreement, Defendant Frank’s Oil King also agreed that:

      upon termination of this Agreement, or a breach of any of its provisions by
      [Frank’s Oil King], [Frank’s Oil King] refuses or is unable to return the
      Equipment to [Valvoline], [Valvoline] is authorized to take any reasonable
      action and pay any reasonable expenses in order to regain possession of the
      Equipment, including legal fees and costs in obtaining possession and/or
      removal and storage, and all such costs and expenses shall be added to the
      obligation due from [Frank’s Oil King] and shall be payable to [Valvoline]
      upon demand.
      Id. at PageID.34.

      Plaintiffs’ second breach of contract claim in Count VI concerns Defendants’

receipt of Valvoline’s motor oil, which was recorded on the Invoice and required a

payment of $1,274.44 to Plaintiffs by October 28, 2018. ECF No. 1, PageID.7. The

Invoice, and Defendants’ failure to pay the balance, also provides the facts necessary

to establish Plaintiffs’ claim in Count VII for action on account. See Fisher Sand &

Gravel Co. v. Neal A. Sweebe, Inc., 494 Mich. 543, 557, 837 N.W.2d 244, 252 (2013)

(finding that claims for action on account arise “where the parties have conducted a

                                         10
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.326 Filed 08/23/21 Page 11 of 23




series of transactions for which a balance remains to be paid.”) (additional citation

omitted).

      Plaintiffs state that a letter was sent on March 6, 2019 demanding payment for

the amount owed on the Invoice, but that the letter went unanswered. Id. Plaintiffs

subsequently sent Defendants a notice on June 7, 2019 informing Defendants that

the Agreement had been terminated and that Plaintiffs sought to pick up the

Equipment. Id. at PageID.10. Not receiving any responses, Plaintiffs sent at least

four sets of letters to Defendants notifying them of their obligations to pay and return

the Equipment. Id. at PageID.11.

      As of the writing of this Order, Defendants have not paid the sum due to

Plaintiffs as recorded by the 2018 Invoice. Defendants have also failed to return the

Equipment as required under the Agreement and are therefore unlawfully detaining

goods belonging to Plaintiffs. See Synthes Spine Co., L.P. v. Calvert, 270 F. Supp.

2d 939, 942 (E.D. Mich. 2003) (noting that plaintiffs have a replevin claim if they

“have a right to possess goods or chattels which the defendant has unlawfully taken

or detained and have suffered damages.”) (internal citations omitted). Thus, the

record supports a finding of liability for breach of contract, action on account, and

replevin.

      D. Permanent Injunctive Relief
      Plaintiffs also seek injunctive relief in order to enjoin Defendants from

displaying Plaintiffs’ marks at the Defendants’ facilities. ECF No. 18, PageID.77.
                                          11
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.327 Filed 08/23/21 Page 12 of 23




The Court finds that Plaintiffs are entitled to this relief. Courts within this District

have recognized that injunctive relief by way of a default judgment is available,

especially in cases like this one, where Defendants have had notice of the

proceedings. See, e.g., Domino's Pizza Franchising, LLC v. VTM Pizza, Inc., No.

15-13312, 2015 WL 9500791, at *2 (E.D. Mich. Dec. 31, 2015). A court may grant

a trademark owner permanent injunctive relief pursuant to the Lanham Act. 15

U.S.C. § 1116(a). A plaintiff seeking a permanent injunction must satisfy a four-

factor test before a court may grant such relief:

      (1) that it has suffered an irreparable injury; (2) that remedies available at
      law, such as monetary damages, are inadequate to compensate for that
      injury; (3) that, considering the balance of hardships between the plaintiff
      and defendant, a remedy in equity is warranted; and (4) that the public
      interest would not be disserved by a permanent injunction.

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 157 (2010) (quotation

omitted).

      As to the first factor, irreparable injury “ordinarily follows when a likelihood

of confusion or possible risk to reputation appears” from infringement or unfair

competition. Wynn Oil Co. v. Am. Way Serv. Corp., 943 F.2d 595, 608 (6th Cir.

1991). Once there is a showing of infringement, a specific finding of likelihood of

entry or irreparable harm is thus not required for injunctive relief in a trademark

infringement case. Circuit City Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1056

(6th Cir. 1999). Here, Plaintiffs have shown that they will suffer irreparable harm if

                                          12
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.328 Filed 08/23/21 Page 13 of 23




an injunction is not issued enjoining Defendants from continuing to use Valvoline’s

trademarks at the designated facilities. ECF No. 18, PageID.79.

      The second factor is also satisfied. The Sixth Circuit has held that where there

is potential for future harm from infringement, there is no adequate remedy at law.

See Audi AG v. D’Amato, 469 F.3d 534, 550 (6th Cir. 2006). Here, there is potential

for future harm from infringement because Defendants are continuing their

infringing activities. See id. at PageID.80.

      As to the third factor, the potential harm to Plaintiffs outweighs any harm that

Defendants may suffer. Notably, Defendants do not face hardship in complying with

their obligations under the April 2017 Agreement. Audi, 469 F.3d at 550. Plaintiffs,

however, face hardship from potential customer confusion and damage to Plaintiffs’

reputation and goodwill. ECF No. 18, PageID.80.

      Finally, the Court finds that it is in the public’s interest to issue injunctive

relief to prevent customers from being misled by Defendants’ continued unlawful

use of Valvoline’s trademarks. Audi, 469 F.3d at 550. As provided in the Complaint,

and thereby admitted when Defendants defaulted, the continued use of Valvoline’s

marks is likely to “have deceived and/or have the capacity to deceive a substantial

segment of customers, who are likely to believe that the [f]acility providing the

vehicle maintenance services is authorized, licensed, and approved by Valvoline.”

ECF No. 12, PageID.74.


                                          13
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.329 Filed 08/23/21 Page 14 of 23




      Accordingly, the Court will enter judgment in Plaintiffs’ favor for Defendants

to be immediately and fully enjoined from using, displaying, or otherwise

associating with the Valvoline brand and trademarks at their facilities.

      E. Award of Expenses
      Finally, Plaintiffs seek an award of reasonable attorneys’ fees and costs. ECF

No. 18, PageID.82. “The parties to a contract may include a provision that the

breaching party will be required to pay the other side’s attorney fees and such

provisions are judicially enforceable.” Zeeland Farm Servs., Inc. v. JBL Enters, Inc.,

555 N.W.2d 733, 736 (Mich. Ct. App. 1996).

      Here, Plaintiffs assert that they are entitled to reasonable attorneys’ fees and

costs in connection with this action pursuant to the Equipment Loan Agreement.

Specifically, Plaintiffs claim that under Section 4 of the Agreement, Defendants

agreed to reimburse Plaintiffs for any legal fees and costs that they were required to

incur in order to enforce the Agreement. ECF No. 5-1, PageID.34. The Court finds

that this section of the Agreement requires payment of Plaintiffs’ attorney fees in the

event Plaintiffs initiate an action to enforce the agreement.1 Id. The Court also takes




1
 The Court denotes that Plaintiffs allege in their Complaint that they are also entitled
to reasonable attorneys’ fees and costs pursuant to the Lanham Act, 15 U.S.C. §
1117. ECF No. 18, PageID.82. The Lanham Act permits an award of “reasonable
attorney fees to the prevailing party” in exceptional cases. 15 U.S.C. § 1117(a).
Given that the Court has determined that Plaintiffs are entitled to reasonable
attorneys’ fees and costs pursuant to the Agreement, it finds that it does not need to
                                          14
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.330 Filed 08/23/21 Page 15 of 23




notice that other courts within this District enforce attorneys’ fees provisions like the

one presented here. See PSP Franchising v. Dubois, No. 17-cv-12835, 2013 WL

782901, at *1 n.1 (E.D. Mich. Feb. 28, 2013); Dunkin’ Donuts Franchised

Restaurants LLC v. Mr. Omar, Inc., No. 06-15078, 2008 WL 2095352, at *2 (E.D.

Mich. May 16, 2008).

      While plaintiffs are generally entitled to recover attorneys’ fees, costs,

interest, and expenses for their pre-and post-settlement agreement default collection

efforts, Crawley v. Schick, 211 N.W.2d 217, 222 (Mich. Ct. App. 1973), recovery is

limited to reasonable attorney fees. Papo v. Aglo Rests. of San Jose, Inc., 386

N.W.2d 177, 183 (Mich. Ct. App. 1986). Accordingly, the Court must determine

whether the amounts Plaintiffs seek are reasonable.

      The Court finds that the fourth paragraph of the Equipment Loan Agreement

requires the payment of reasonable attorneys’ fees in the event of a breach or

termination of the Agreement. ECF. No. 5-1, PageID.34. Additionally, the exhibits

provided by Plaintiffs in their Supplemental Brief sufficiently meet the evidentiary

requirement for reasonableness. Courts in this District have awarded attorney fees

in cases analogous to the instant matter. See Bank of the Ozarks v. Perfect Health

Skin & Body Ctr. PLLC, No. 1:18-cv-11870-TLL-PTM, 2019 WL 3388465, at *7



make a further determination of the nature of Defendants’ acts of infringement at
this juncture.
                                           15
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.331 Filed 08/23/21 Page 16 of 23




(E.D. Mich. July 26, 2019); Thirty Eight St., Inc. v. Chatur Corp., No. 1:08-CV-716,

2010 WL 2991510, at *5 (N.D. Ohio July 27, 2010).

      A district court begins its reasonableness analysis regarding attorneys’ fees by

determining the “rate customarily charged in the locality for similar legal services[.]”

Smith v. Khouri, 481 Mich. 519, 522, 751 N.W.2d 472, 475 (2008). In determining

customary rates, “Michigan Courts rely on ‘testimony or empirical data found in

surveys or other reliable reports,’ like the State Bar of Michigan’s Economics of the

Law Practice Surveys.” Hemlock Semiconductor Corp. v. Solarworld Industries

Sachsen GmbH, 13-cv-11037, 2016 WL 6471192, at *2 (E.D. Mich. Nov. 2, 2016)

(quoting Smith, 481 Mich. at 533). The appropriate rate should then be multiplied

by the number of hours reasonably expended by each attorney for whom the recovery

of fees is sought to derive a “baseline figure.” Id. at *3. Finally, the Court may

consider the following factors to decide if any adjustment to the “baseline figure” is

warranted:

      (1) the experience, reputation, and ability of the lawyer or lawyers performing
      the services, (2) the difficulty of the case, i.e., the novelty and difficulty of the
      questions involved, and the skill requisite to perform the legal service
      properly, (3) the amount in question and the results obtained, (4) the expenses
      incurred, (5) the nature and length of the professional relationship with the
      client, (6) the likelihood, if apparent to the client, that acceptance of the
      particular employment will preclude other employment by the lawyer, (7) the
      time limitations imposed by the client or by the circumstances, and (8)
      whether the fee is fixed or contingent.

Id. (quotations and citation omitted).


                                           16
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.332 Filed 08/23/21 Page 17 of 23




       Here, Plaintiffs request a total of $14,758 in attorneys’ fees and assert that the

charged rates from the various attorneys, reflected in the attached exhibits, are

reasonable. ECF No. 25-1, PageID.227. In their Supplemental Brief, Plaintiffs

provide six exhibits specifying the requested fees and illustrating how they are

reasonable. Id. at PageID.228. These exhibits include Plaintiffs’ attorney profiles,

detailed billing statements for all attorneys who worked on the case, and a report

from the Michigan 2017 Economic of Law Practice regarding attorney income and

billing rates. Id.

       Plaintiffs have submitted four different attorney biographies describing their

legal specialties, rates charged, and preferred rates. The attorneys’ hourly billing

rates range from $225 for Mr. Burmeister to $440-$460 for Ms. Shufflebarger. Id.

at PageID.231. Attached declarations state that the stated preferred billing rates “are

reasonable considering [the] level of experience and the prevailing rates for similarly

experienced attorneys in Detroit, Michigan, where the Court is located.” Id. at

PageID.230.

       Further, documentation highlights how Mr. Jenike-Godshalk has been in the

practice area of business litigation for approximately nine years and has litigated

numerous breach of contract and trademark infringement cases in federal and state

courts. Id. at PageID.229. Ms. Shufflebarger has also been in business litigation

practice for over twenty years, and states that she has also litigated numerous cases


                                           17
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.333 Filed 08/23/21 Page 18 of 23




in federal court including various trademark infringement cases. Id. at PageID.230.

Mr. Burnmeister has over 30 years of experience and has similarly litigated

numerous cases in federal and state courts. Id. at PageID.231.           Additionally,

Plaintiffs have submitted the State Bar of Michigan’s 2017 Economic of Law

Practice: Attorney Income and Billing Rate Summary Report, which states that

various rates, including those submitted by Plaintiffs, are acceptable for state

attorneys.   See id. at PageID.237.     Thus, upon consideration of the relevant

submissions discussed here, the Court finds that the rates provided by Plaintiffs are

reasonable at a whole. See Smith, 481 Mich. at 533.

      Finally, the last two exhibits of Plaintiffs’ Supplemental Brief include detailed

billing statements that Plaintiffs assert are true and correct. See ECF. No. 25-7,

PageID.264. These exhibits demonstrate the total billing hours for the time spent by

the attorneys on this case. For example, the billing statements include information

concerning: (1) the amount of time attorneys Ms. Shufflebarger and Mr. Jenike-

Godshalk analyzed materials related to the trademark infringement claim, see ECF

No. 25-7, PageID.268; the amount of time Mr. Jenike-Godshalk researched relevant

legal authority regarding available remedies for default judgements and revising

motions, see ECF. No. 25-7, PageID.290; and time spent by Mr. Jenike-Godshalk

preparing proposed orders and emails related to the default judgment motion, see

ECF No. 25-8, PageID.306, among other tasks. Upon consideration of these billing


                                          18
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.334 Filed 08/23/21 Page 19 of 23




statements and the arguments presented by Plaintiffs, the Court finds the requested

fees are reasonable as a whole. See Paschal v. Flagstar Bank, FSB, 297 F.3d 431,

434 (6th Cir. 2002).

      In addition to the requested fees, Plaintiffs sought an award of $565.00 in

service and clerk fee costs. ECF No. 26, PageID.309. The full amount of the

requested service and clerk fee costs was approved by the Clerk’s Office on

November 6, 2020. Id. The Court finds that such costs are reasonable and that no

other fees remain outstanding.

      Thus, upon review of the Supplemental Brief, as well as the attached

declarations and invoices, the Court concludes that the attorneys’ fees and costs set

forth therein are reasonable pursuant to Section 4 of the Equipment Loan Agreement.

Accordingly, the Court finds that Plaintiffs are entitled to $14,758 in attorneys’ fees

and costs, plus interest, from Defendants in this matter.

                                  V. CONCLUSION

      For the reasons articulated above, IT IS SO ORDERED that Plaintiffs’

Motion for Default Judgment [#18] is GRANTED.

      IT IS FURTHER ORDERED that Defendants’ conduct violated the terms

of the Equipment Loan Agreement between the parties;

      IT IS FURTHER ORDERED that Defendants, and all other persons in

active concert or participation with them, are HEREBY ORDERED to immediately


                                          19
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.335 Filed 08/23/21 Page 20 of 23




and fully comply with the terms and obligations contained in both the Invoice and

Section 4 of the Equipment Loan Agreement. Those obligations include, but are not

limited to, the return of all Equipment loaned to Defendants at their respective

facilities;

       IT IS FURTHER ORDERED that Defendants, their Members, affiliates,

officers, directors, agents, representatives, attorneys, and all persons acting or

claiming to act on their behalf or under their direction or authority, and all persons

acting in concert or participation therewith, are hereby permanently enjoined from:

       (a) using the marks VALVOLINE, V, all stylized variations, and/or any

       confusingly similar mark or colorable imitation thereof in connection with the

       promotion, advertisement, display, sale, or distribution of any goods or

       services offered by any of the Defendants;

       (b) performing any act, making any statement, or distributing or displaying

       any materials that are likely to lead members of the public to believe that

       Defendants or any services performed by Defendants are associated or

       connected with Plaintiffs, or are sold, licensed, sponsored, approved, or

       authorized by Plaintiffs;

       (c) reproducing, displaying, distributing, or creating derivative works from

       any text, graphics, photographs, videos, or other materials owned by and/or

       emanating from Plaintiffs or affiliated parties; and


                                          20
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.336 Filed 08/23/21 Page 21 of 23




      (d) otherwise taking any action likely to cause public confusion, mistake, or

      deception as to the connection, affiliation, sponsorship, approval, or other

      association of Defendants’ goods or services with Plaintiffs or their goods or

      services.

      IT IS FURTHER ORDERED that the corporate Defendants shall pay to

Plaintiffs a fine of $100.00 per day for each day that Defendants continue to engage

in conduct that violates the permanent injunction ordered and detailed supra;

      IT IS FURTHER ORDERED that Defendants shall surrender to Plaintiffs

any VALVOLINE signage or other materials used in connection with the acts

detailed in Plaintiffs’ Complaint within 30 days of the date of this Order;

      IT IS FURTHER ORDERED that Defendants shall surrender to Plaintiffs

the Equipment, which is listed herein as “Exhibit A,” within 30 days of the date of

this Order;

      IT IS FURTHER ORDERED that if Defendants fail to comply with the

requirements listed supra within 30 days of the date of this Order, then a United

States Marshal is authorized to accompany a representative of Plaintiffs to retrieve

the Equipment and any Valvoline signage, displays, or similar materials from either

or both of Defendants’ locations at 13021 Harper Avenue, Detroit, Michigan 48213

and at 17500 East Warren, Detroit, Michigan 48224;




                                         21
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.337 Filed 08/23/21 Page 22 of 23




      IT IS FURTHER ORDERED that the Clerk of the Court shall enter a

judgment in favor of Plaintiffs and against the corporate Defendants, jointly and

severally, in the amount of $1,274.44 as reflected on Defendants’ unpaid Invoice,

and in the amount of $14,758, plus interest, for attorneys’ fees and costs Plaintiffs

have incurred in enforcing the Agreement and obligations under the Invoice in

connection with this dispute.

      IT IS SO ORDERED.




                                       s/Gershwin A. Drain_________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE


Dated: August 23, 2021



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              August 23, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         22
Case 2:20-cv-10044-GAD-MJH ECF No. 29, PageID.338 Filed 08/23/21 Page 23 of 23




                      EXHIBIT A
 EQUIPMENT TO SURRENDER IN ACCORDANCE WITH EQUIPMENT
                   LOAN AGREEMENT

1      PC400            TANK – 400 GAL UPRIGHT
2      PC275            TANK – 275 GAL STANDARD
16’    P6-RL            HOSE – 3/8” PUSH LOCK AIR
4      HPM-65B          OIL REEL SD20 1/2” x 50’
1      G575215D         PUMP APU 1/2 PORTS
3      CHOSE-R          COIL HOSE RED
2      CHOSE-B          COIL HOSE BLUE
10’    8C1TRL           HOSE 1/2" – FT
1      647-016          PUMP, 1050A
4      29850            AIR GAUGE
4      255-348          VALVE METERED SDM5 FLEX
1      24C-637          WALL MOUNTING BRACKET
2      24A-935          KIT, ACCESSORY
2      237-893          900 PSI VALVE KIT RELIEF
4      218-549          ACCESSORY KIT
2      203-876          PUMP, 5:1 OIL
3      19341            AIRLINE INFLATOR GAUGE
2      180-685          FILLER FAUCET WATER BIBB
3      179M             FILL CAPS – 2”
1      1740002S         STRAINER, FLOJET
20’    12C1TRL          HOSE 3/4" – FT
4      110-318          AIR REGULATOR
160’   TUBING           STEEL TUBING 5/8”
180’   SSTUBING         5/8 OD SS TUBING
2      RDP-M            ROLLING DRAIN, METAL, LO
1      VEND             61489 29G 2HP 150 PSI VERTICAL COMPRESSOR
1      VEND             3/4 PIPE
1      MISC             FITTINGS, VALVES, ETC.




                                      23
